DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the metadata".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the audio content".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the object-based audio".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is considered indefinite as it depends upon an indefinite parent claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logvinov et al (US20080056507, hereinafter “Logvinov”).
Regarding claim 1, Logvinov teaches a system (abstract, speaker system) comprising:
an audio signal generator for generating an analog audio-band modulation signal (Fig. 7, audio signal received via network and DAC is used to convert the signal to an analog based signal); 
a power source audio amplifier stimulated by the modulation signal generated by the audio signal generator and configured to output a controlled, audio-band, AC waveform for driving speakers and lights in a venue (Fig. 7, power amplifier 607 outputs an AC waveform, audio band, signal for driving speakers and lights [i.e., for businesses, ¶21]); 
a control unit comprising the audio signal generator, the control unit being coupled to the power source audio amplifier and configured to output multi-channel digital audio data and light control data to the output of the power source audio amplifier (¶33, a “control unit” can be a DAC contained within power line communication unit 601 or within digital amplifier; the DAC [or combination DAC] being coupled to amplifier 607 and can output multichannel audio data [in the case of plurality of speakers, ¶24] and light control data); and 

Regarding claim 2, Logvinov teaches further comprising a speaker unit associated with each speaker configured to provide the power to drive the associated speaker and transmit an appropriate channel of the multi-channel digital audio data to the associated speaker (¶35, each speaker [of a plurality of speakers, ¶24] has its own power source to drive the speaker and a data line that transmits the audio signal to each speaker).
Regarding claim 3, Logvinov teaches further comprising a light unit associated with each light and configured to decode the light control data to light the associated light (Fig. 7, ¶36, light emitters 701 comprises of circuitry that decodes the light control signal).
Regarding claim 6, Logvinov teaches wherein at least one of the lights comprises one of a main venue light and a mood light, and wherein the light comprises a multi-colored light emitting diode (¶36, light emitter 701 can be used for many things [e.g. businesses, see abstract; wherein coloring can be changed based on viewed content, see ¶6]; ¶21, 36, lighting may be multi-colored).
Regarding claim 8, Logvinov teaches wherein the digital audio data and light control data is transmitted using an Internet Protocol (IP) transmission or other communication method (¶36, audio data and light control data is transmitted using a known form of communication method).
Regarding claim 11, Logvinov teaches wherein the lights and speakers are packaged in fixtures containing at least one speaker and one light within a single cabinet (Fig. 5, lighting and speakers are packaged in a signal cabinet).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logvinov et al (US20080056507, hereinafter “Logvinov”) in view of Crockett et al (US20150350804, hereinafter “Crockett”).
Regarding claim 4, Logvinov fails to explicitly teach further comprising a renderer including an immersive audio sound processor associating metadata encoding the light control data and parametric trajectory information for the digital audio with speaker feeds for multi-channel digital audio.
Crockett teaches further comprising a renderer including an immersive audio sound processor associating metadata encoding the light control data and parametric trajectory information for the digital audio with speaker feeds for multi-channel digital audio (¶49-50, renderer capable of processing immersive audio content for the plurality of audio channels; the audio content can be rendered alone or associated with graphics content such as light displays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the immersive audio rendering capabilities (as taught by Crockett) with the audio speaker system (as taught by Logvinov). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving a listening experience in a speaker-limited home environment (Crockett, ¶50).
Regarding claim 9, Logvinov in view of Crockett teaches further comprising a renderer including an immersive audio sound processor (Crockett, ¶97, spatial audio processor) associating metadata encoding the light control data and parametric trajectory information for the object-based audio with 
Regarding claim 10, Logvinov in view of Crockett teaches wherein the control unit is configured to output the multi-channel digital audio data and the light control data such that the light control data is synchronized with the multi-channel digital audio data so that illumination of the venue and mood lights is controlled directly in relation to the audio data (Logvinov, ¶36, lighting is controlled by parameters of the audio signals).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logvinov et al (US20080056507, hereinafter “Logvinov”) in view of Wen et al (US20160255437, hereinafter “Wen”).
Regarding claim 5, Logvinov teaches wherein the speaker unit comprises:-2- Attorney Docket No. D15134US01a power recovery circuit for providing the power to drive the associated speaker (Fig. 6, each speaker has an associated power supply for driving the speaker); 
Logvinov fails to explicitly teach and a dedicated digital data transceiver configured to operate in transmit or receive mode and configured to decode a channel assignment provided in the multi-channel digital audio data and modulate the appropriate multi-channel digital audio data to the associated speaker based on the decoded channel assignment, such that different source content can be played back through the corresponding speaker.
Wen teaches and a dedicated digital data transceiver configured to operate in transmit or receive mode and configured to decode a channel assignment provided in the multi-channel digital audio data and modulate the appropriate multi-channel digital audio data to the associated speaker based on the decoded channel assignment, such that different source content can be played back 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wireless transceiver (as taught by Wen) to the audio system (as taught by Logvinov). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of wireless communication between a multi-speaker system to improve not only sound output but light output (Wen, ¶62).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logvinov et al (US20080056507, hereinafter “Logvinov”) in view of Inagaki (US20040184619).
Regarding claim 7, Logvinov fails to explicitly teach further comprising one or more additional actuators controlled by the amplifier in sync with the audio content using the metadata transferred in the audio content, the actuators selected from the group consisting of: steam generators water sprinklers, fans, smell/aroma generators, prop movements, LCD displays, and hologram generators.
Inagaki teaches further comprising one or more additional actuators controlled by the amplifier in sync with the audio content using the metadata transferred in the audio content, the actuators selected from the group consisting of: steam generators water sprinklers, fans, smell/aroma generators, prop movements, LCD displays, and hologram generators (¶25, control system can control lighting and sound from the electronic device [i.e. TV] to be in synchronization with each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent audio system (as taught by Logvinov) sound control system (as taught by Inagaki). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of providing improved audio [using surround audio] and ambient lighting effects while also reducing cable clutter (Inagaki, ¶21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.